Citation Nr: 0842460	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-31 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for atrophic dermatitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1954 to August 
1956, and from November 1990 to August 1991.  He also had 
Reserve service with the Puerto Rico National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating determination of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issue initial evaluation in excess of 10 percent for 
atrophic dermatitis is remanded to the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran's current left and right ear hearing loss pre-
existed service but underwent a permanent increase in 
underlying disability during service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted on 
the basis of aggravation in service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Board notes that the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004 (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the issues of service connection for bilateral hearing loss, 
further assistance is not required to substantiate that 
element of the claim. 

Service Connection for Bilateral  Hearing Loss

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With chronic 
diseases shown as such in service, or within the presumptive 
period after service, so as to permit a finding of service 
connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the veteran's service treatment records reveals 
that he was seen in February 1956 with complaints of not 
being able to hear anything from his left ear.  Physical 
examination revealed a normal ear drum.  It was the 
examiner's impression that the veteran had a blocked 
eustachian tube.  There were no further complaints or 
findings of hearing or ear problems in service.  

At the time of the veteran's August 1956 service separation 
examination, normal findings were reported for the ears.  
Hearing testing performed at that time revealed 15/15 hearing 
on whispered and spoken voice testing.  

On a February 1977 report of medical history, the veteran 
checked the "no" boxes when asked if he had or had ever had 
hearing loss or ear, nose, or throat trouble.  At the time of 
a February 1977 medical examination, normal findings were 
reported for the ears.  The veteran was noted to have15/15 
hearing on spoken and whispered voice testing.  Normal 
findings for the ears were again reported at the time of a 
November 1981 medical examination.  On his November 1981 
report of medical history, the veteran again checked the 
"no" boxes when asked if he had or had ever had ear, nose, 
or throat rouble or hearing loss.  

At the time of an April 1985 examination, the veteran was 
noted to have decibel level readings of 15, 15, 20, 20, and 
55 in the right ear and 20, 25, 15, 55, and 65, in the left 
ear at 500, 1000, 2000, 3000, and 4000 Hertz.  On his April 
1985 report of medical history, the veteran again checked the 
"no" boxes when asked if he had or had ever hearing loss or 
ear, nose, or throat trouble.  

At the time of a January 1989 medical examination, normal 
findings were again reported for the ears.  An audiological 
evaluation performed a that time revealed decibel level 
readings of 30, 15, 15, 40, and 60 in the right ear and 10, 
15, 10, 65, and 30 in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz.  On his January 1989 report of medical 
history, the veteran again checked the 'no" boxes when asked 
if he had or had ever had hearing loss.  

At the time of an April 1991 redeployment examination, the 
veteran was noted to have decibel level readings of 5, 5, 20, 
55, and 55 in the right ear and 30, 5, 30, 70, and 70 in the 
left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  On his 
April 1991 report of medical history, the veteran again 
checked the "no" boxes when asked if he had or had ever had 
hearing loss or ear, nose, or throat trouble.  

At the time of a January 1993 enlistment examination, normal 
findings were reported for the ears.  The veteran was noted 
to have decibel level readings of 10, 10, 25, 60, and 60 in 
the right ear and 15, 15, 25, 70, and 75 in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz.  On his January 1993 
report of medical history, the veteran again checked the 
"no" boxes when asked if he had or had ever had hearing 
loss or ear, nose, or throat trouble.  

A veteran is presumed to have been in sound condition when 
accepted for active service except for conditions noted on 
the examination when the veteran was accepted for service.  
38 U.S.C.A. § 1111 (West 2002).  Based upon the audiological 
evaluation performed in January 1989, which recorded the 
preexisting levels of hearing impairment in both ears, the 
presumption of soundness does not attach.

As noted above, a preexisting injury will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service.  38 C.F.R. 
§ 3.306(a).  The central question to this case, therefore, is 
whether the veteran's preexisting left and right ear hearing 
loss underwent a permanent increase in disability during 
service.  If so, the presumption of aggravation applies and 
can only be rebutted with clear and unmistakable evidence.

The record shows that, at the time of his entrance into 
service, the veteran had a hearing loss as defined for VA 
rating purposes as evidenced by the results of the 1989 
audiogram.  The record also shows that, after entering 
service, the veteran's right ear hearing loss increased in 
severity as demonstrated by increased decibel level readings 
at 500, 1000, 2000, 3000, and 4000 Hertz; and the left ear 
hearing loss increased in severity as demonstrated by 
increased decibel level readings at 500, 2000, 3000, and 4000 
Hertz.  The decibel level readings at the time of the 
veteran's 1993 audiogram were also higher than the readings 
reported at the time of the 1989 audiogram in the left ear at 
the 500, 1000, 2000, 3000, and 4000 Hertz levels, and in the 
right ear at the 3000 Hertz level.  

The service treatment records document an increase in hearing 
loss (impairment) after the veteran's entrance into service.  
The increase appears to have been permanent, given the 
findings on the examination subsequent to service.  

The Board finds that the veteran's statements as to having 
had an increase in hearing loss during his period of service 
are credible, and the medical evidence during service 
establishes that his preexisting bilateral ear hearing loss 
was aggravated.  The record does not contain clear and 
unmistakable evidence that the veteran's left or right ear 
hearing loss was not aggravated by service, and there is no 
finding that the increase in bilateral hearing loss 
(impairment) was due to natural progression of a disease 
process.  For these reasons, the Board finds that the 
presumption of aggravation is not rebutted, and service 
connection for bilateral hearing loss disability is granted.


ORDER

Service connection for bilateral hearing loss disability is 
granted.  


REMAND

As to the issue of a higher initial evaluation than 10 
percent for service-connected atrophic dermatitis, the Board 
notes that in March 2005 the RO granted service connection 
for atrophic dermatitis and assigned a 10 percent disability 
with an effective date of June 23, 1995.  

In a September 2005 rating determination, the RO increased 
the veteran's disability evaluation for his atrophic 
dermatitis from 10 to 60 percent, and assigned an effective 
date of June 2, 2005.  

In an October 2005 notice of disagreement (on a statement in 
support of claim form), the veteran indicated that he did not 
agree with the March 2005 rating determination as it related 
to the 10 percent disability evaluation that had been 
assigned.  

While the Board notes that the disability evaluation was 
increased from 10 to 60 percent, the assigned dates reveal a 
staged rating period of almost 10 years where the veteran was 
assigned a 10 percent disability evaluation.  The Board 
accepts the veteran's October 2005 statement as a notice of 
disagreement with the assignment of a 10 percent disability 
evaluation in the March 2005 rating determination.  A 
statement of the case has not been issued.  The Board is 
required to remand the case for issuance of the statement of 
the case.  Manlicon v. West, 12 Vet. App. 238 (1999).



Accordingly, the issue of a higher initial evaluation than 10 
percent for atrophic dermatitis is REMANDED for the following 
action: 

Issue a statement of the case on the 
issue of an evaluation in excess of 10 
percent for atrophic dermatitis assigned 
in the March 2005 rating determination.  
The issue should be certified to the 
Board only if a timely substantive appeal 
is received.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


